Title: From George Washington to Ebenezer Tucker, 24 January 1790
From: Washington, George
To: Tucker, Ebenezer



Sir,
New York, January 24. 1790

Captain Burnett delivered me your letter of the 18. instant, and is so obliging as to take charge of this answer.
It is my sincere opinion that the land mentioned in it is worth what I asked for it—to wit four dollars per acre, and once would have sold for it; but, if, in the present scarcity of cash it will not fetch that sum, let those, who are really inclinable to buy, come forward, like men that are in earnest, and say what they will give—If they, or their Agent have seen the land, (and without this it is useless to name any price) have examined its qualities and improvements, they can say what they will give, and ought to act like fair and candid men—On these terms I am ready to treat with them. It is not my intention to dispose of the land for

a song, nor is it my wish to higgle, or make many words to the bargain—for which reason I pray them to come to a decision at once, and that you would inform me of the result—at any rate it would be well for you to write to me, and soon, that I may not miss any other offer, should any be made to Sir, Your most obedient, humble Servant

G. Washington.

